UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1974



JOHN ALPAR,

                                               Plaintiff - Appellant,

          versus


NATIONAL PARK SERVICE,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. James C. Fox, District
Judge. (CA-00-43-4-F)


Submitted:    October 20, 2000             Decided:   November 1, 2000


Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Alpar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Alpar appeals the district court’s order dismissing his

complaint   of   wrongful   employment   practice   under   28   U.S.C.A.

§ 1915(e)(2)(B) (West Supp. 2000) and because it was filed after

expiration of the applicable statutes of limitations.            We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm substantially on the

reasoning of the district court. See Alpar v. National Park Serv.,

No. CA-00-43-4-F (E.D.N.C. June 8, 2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 AFFIRMED




                                   2